Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woods. (U.S. Application Pub. No. 2008/0303853 A1) 
	Woods discloses the following claimed subject matter:
Re-claim 1, 7, 12, a temperature monitoring circuit (16A, 16B, 16C) for a fluidic die (10), comprising: input logic (see 18A, 18B, 18C; fig.3) to receive a series of zone temperature values (zone 1-3), each zone temperature value corresponding to a different zone of the fluidic die; and evaluation logic, for each zone temperature value, to: replace a current minimum temperature value with the zone temperature value if the zone temperature value is less than the current minimum temperature value; and replace a current maximum temperature value with the zone temperature value if the zone temperature value is greater than the current maximum temperature value. (¶ [0005], [0007], [0011]-[0012], [0023], [0026]; figs.1, 2; see also claims)

Re-claim 2, 8, 13, wherein prior to receiving the series of zone temperature values, the evaluation logic to: set the current minimum temperature value to an initial minimum temperature value; and set the current maximum temperature value to an initial maximum temperature value. (defined as set points temperatures, ¶ [0012], [0013])

Re-claim 3, 9, 14, wherein the initial minimum and maximum temperature values being a midpoint temperature of expected zone temperature values. (see also ¶ [0012], [0013])

Re-claim 4, 10, wherein the initial minimum value being a value greater than a designed operating temperature of the fluidic die, and the initial maximum value being a value less than the designed operating temperature. (see also ¶ [0012], [0013])

Re-claim 6, wherein the temperature monitoring circuit being disposed on the fluidic die (10). (figs.3, 4)

Re-claim 15, wherein the method including: leaving the maximum and minimum zone temperature values unchanged if the current zone temperature value is not greater than the maximum temperature value and not less than the minimum temperature value. (¶ [0030])
 	The printing method recited in independent claims 7, 12 include features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of prior art of record to Bergstedt et al. (U.S. Application Pub. No. 2008/0062216 A1)
Woods discloses elements of the instant claimed subject matter as noted above with the exception of the temperature monitoring circuit including: a first memory element to store the maximum temperature value; and a second memory element to store the minimum temperature value.
Bergstedt et al. (¶ [0037]) discloses the memory known to be associated with the zone temperature (inherently disclosed in Woods’ setting points) for conveniently accessing during printing. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a register for memory storage in Woods as taught by Bergstedt et al. for conveniently accessing the zone temperature values.
	
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2007/0153044 A1 to Barkley et al.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853